            Case 3:17-cv-01457-JCH Document 97 Filed 04/10/19 Page 1 of 3




                                   United States District Court
                                     District of Connecticut


DAVID BAILEY,

                   Plaintiff,                      DOCKET NO: 3:11 -CV-01457-JCH
             -v-

INTERBAY FUNDING, LLC et Al


                   Defendants,
                                                   APRIL 10, 2019



                                PLAINTIFF’S DAMAGES ANALYSIS

The Plaintiff David Bailey, by and through his undersigned attorney, hereby provide the follow-

ing damages analysis:

   1. The Defendants who all general partners as they were in business together for a profit,

      by their actions or actions of their agents, made several statements of facts to the Plain-

      tiff which the Defendants knew were false at the time they were made on or before the

      closing date of 3/06/2006 of the Plaintiff’s mortgage. Some of the false statements were

      made through an appraisal which was used to approve the Plaintiff’s loan in 2006.

      When the Plaintiff became in need of a modification during a period of financial distress

      in 2012, 2013 and during the pendency of the 2014 foreclosure case, the Defendants

      continue to hide the fact that the original appraisal was a fake appraisal and repeatedly

      promised the Plaintiff a modification with principal reduction while at the same time con-

      tinuing the foreclosure case in state court in which the Defendants ultimately obtained

      judgment. These actions (lies) have caused harm and damage to the Plaintiff, among

      other things:
                                            Page 1 of 3
             Case 3:17-cv-01457-JCH Document 97 Filed 04/10/19 Page 2 of 3




          a. having to expend time, money and resources to repair the property in the amount

              of more than one hundred sixty thousand dollars ($160,000.00)

          b. The loss of his adjacent lot which the Plaintiff had purchased separately and

              which amounts to a loss of five thousand dollars ($5,000.00) purchase money.

          c. Traveling expenses from Maryland to Connecticut in the amount of more than

              seventeen thousand dollars ($17,000.00).

          d. Medical bills in the amount of more than five thousand dollars ($5,000.00) for

              Emotional distress which the Plaintiff values at more than two hundred fifty thou-

              sand dollars ($247,000.00)

          e. Attorney’s fees in the amount of more than twenty-five thousand dollars

              ($25,000.00)

          f. and any other relief the Court deems fair and equitable.




                                                    THE PLAINTIFF.

                                                    /s/__Andre Cayo (ct29012)
                                                    Andre Cayo, Esq. (Ct29012)
                                                    Law Offices of Cayo & Associates, LLC
                                                    84 W. Park Place, 3rd Floor
                                                    Stamford, CT 06901
                                                    203-517-0416 Phone
                                                    203-517-0418 Fax
                                                    Cayolaw@gmail.com


                                         CERTIFICATION

This is to certify that on this date hereof, a copy of the foregoing was electronically filed and
served on anyone unable to accept the electronic filing. Notice of this filing will be sent by
email to all parties by operation of the court’s electronic system or by mail to parties exempt
from the ECF system.
                                            Page 2 of 3
           Case 3:17-cv-01457-JCH Document 97 Filed 04/10/19 Page 3 of 3




_/s/ Andre Cayo (ct29012)

Andre Cayo, Esq.




                                     Page 3 of 3
